Citation Nr: 1513115	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-15 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1944 to October 1946, including service in the Pacific Theater during World War II.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2014, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in November 2014, at which time it was remanded for further development.  Specifically, the AOJ was instructed to provide the Veteran with a VA examination.  The VA examination was conducted in January 2015 but the opinion furnished was not adequate.  As a result, the claim must be remanded under Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability related to his service in World War II.  This claim was previously before the Board and was remanded in order to obtain a new and more informed VA examination, to include an opinion on whether the Veteran had PTSD or any other mental health disability as a result of his military service.  However, it appears that the instructions as relayed to the examiner were unclear, as the opinion furnished did not address the question in its entirety and is, therefore, inadequate.

The January 2015 VA examiner offered an opinion on PTSD, finding that the Veteran's identified stressor did not meet the DSM-V criteria required for VA purposes.  However, the examination report also indicates that the Veteran has a different mental health disability which is due to the stressor event in service, but did not provide a specific diagnosis.  Where a specific disability is shown to be related to service, service connection is appropriate.  However, a diagnosis for that disability is necessary, and none has been provided.  The Veteran's VA treatment records indicate the existence of an acquired mental health disability other than PTSD but likewise contain no specific diagnosis.  As such, the claim must be remanded for clarification of the VA opinion and any other necessary development.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum opinion from the January 2015 asking the VA examiner to identify the mental health disability other than PTSD which the report describes as related to service but not requiring treatment and resulting in little if any functional impairment.

For purposes of clarity, once the diagnosis is stated, the examiner should indicate whether it is at least as likely as not (probability 50 percent or greater) the result of the Veteran's experiences in service.  A rationale for the opinion should be provided.

2. Once the mental health condition has been clearly identified, the RO/AMC shall re-adjudicate the claim of service connection for an acquired mental health disability.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




